OPINION of the Court, by
Ch. J. Boyie.
-This was an action of covenant, in which the defendants in the court below had judgment given in their favor upon a demurrer to the declaration. On oyer of the deed declared on, there appeared to be, an assignment from the plaintiff to a third person, of his right and interest as against one of the defendants.; and on this ground it is presumed the court below decided against the plaintiff, but we apprehend incorrectly.
The covenant declared on we understand to be against one, and none but a joint action can be brought on it, The right of action, therefore, against the defendants, was in its nature indivisible, and could not be assigned in part; consequently,the right of action must have remained in the plaintiff, notwithstanding the assignment by him of his right as against one of the defendants.
Judgment reversed with costs, and the cause remand* ed for new proceedings, &c.